Citation Nr: 1015427	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-13 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an effective date earlier than September 
30, 2004 for the grant of service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before a Decision Review Officer at the 
RO in September 2006.  A transcript of the hearing has been 
associated with the record.

The issue of entitlement to an increased rating for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Regulations were amended to allow service connection for 
type II diabetes mellitus on a presumptive basis on May 8, 
2001.

2.  The first evidence indicating a diagnosis of diabetes 
mellitus dates to September 2004.

3.  The Veteran filed his initial claim for service 
connection for diabetes mellitus on September 30, 2004.




CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
September 30, 2004, for the grant of service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In this case, a March 2005 rating decision granted service 
connection for diabetes mellitus and assigned an effective 
date of September 30, 2004.  The Veteran disagreed with the 
effective date of the grant of service connection.

In a June 2006 letter, the Veteran was advised of the manner 
in which VA determines effective dates.  He was told that the 
effective date would generally be based on the date of 
receipt of a claim.  The evidence of record was listed and 
the Veteran was told how VA would assist him in obtaining 
additional relevant evidence.

Except as discussed below, the content of the notice provided 
to the Veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Therefore, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, the Veteran was afforded 
a hearing before a Decision Review Officer at the RO.  He has 
not otherwise identified any additional evidence or 
information which could be obtained to substantiate the claim 
for an earlier effective date.  The Board is also unaware of 
any such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

The Veteran asserts that he has experienced symptoms of 
diabetes mellitus since the before his diagnosis in September 
2004.  He asserts that the effective date of the grant of 
service connection for diabetes mellitus should be the date 
he returned from Vietnam.  

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2009).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a) (2009).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p) (2009).  Any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by the VA may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2009).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon v. West, 12 Vet. App. 32 (1998).

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114(a) (2009).  If a 
claim is reviewed at the request of the claimant more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).

In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  See 38 C.F.R. § 3.114(a); see also McCay v. 
Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 
1581 (Fed. Cir. 1997).

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.381.  Under that 
regulation, a Nehmer class member is a Vietnam Veteran who 
has a covered herbicide disease.  Covered herbicide diseases 
include Type 2 Diabetes [also known as type II diabetes 
mellitus or adult-onset diabetes)].  See 38 C.F.R. § 3.381(b) 
(2009).

Under 38 C.F.R. § 3.381, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:

(1) If VA denied compensation for the 
same covered herbicide disease in a 
decision issued between September 25, 
1985 and May 3, 1989, the effective date 
of the award will be the later of the 
date VA received the claim on which the 
prior denial was based or the date the 
disability arose, except as otherwise 
provided in paragraph (c)(3) of this 
section. A prior decision will be 
construed as having denied compensation 
for the same disease if the prior 
decision denied compensation for a 
disease that reasonably may be construed 
as the same covered herbicide disease for 
which compensation has been awarded. 
Minor differences in the terminology used 
in the prior decision will not preclude a 
finding, based on the record at the time 
of the prior decision, that the prior 
decision denied compensation for the same 
covered herbicide disease.

(2) If the class member's claim for 
disability compensation for the covered 
herbicide disease was either pending 
before VA on May 3, 1989, or was received 
by VA between that date and the effective 
date of the statute or regulation 
establishing a presumption of service 
connection for the covered disease, the 
effective date of the award will be the 
later of the date such claim was received 
by VA or the date the disability arose, 
except as otherwise provided in paragraph 
(c)(3) of this section. [It is noted that 
the effective date for the regulation 
which added diabetes mellitus as a 
disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.

See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 
(Fed. Cir. 2002)].

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

 (i) The claimant's application and other 
supporting statements and submissions may 
reasonably be viewed, under the standards 
ordinarily governing compensation claims, 
as indicating an intent to apply for 
compensation for the covered herbicide 
disability; or (ii) VA issued a decision 
on the claim, between May 3, 1989 and the 
effective date of the statute or 
regulation establishing a presumption of 
service connection for the covered 
disease, in which VA denied compensation 
for a disease that reasonably may be 
construed as the same covered herbicide 
disease for which compensation has been 
awarded.

(3) If the class member's claim referred 
to in paragraph (c)(1) or (c)(2) of this 
section was received within one year from 
the date of the class member's separation 
from service, the effective date of the 
award shall be the day following the date 
of the class member's separation from 
active service.

(4) If the requirements of paragraph 
(c)(1) or (c)(2) of this section are not 
met, the effective date of the award 
shall be determined in accordance with §§ 
3.114 and 3.400.

38 C.F.R. § 3.816(c) (2009).

In this case, the Veteran has a "covered herbicide disease" 
[i.e., diabetes mellitus] within the meaning of 38 C.F.R. § 
3.816(b)(2).  However, a review of the record indicates that 
VA has never denied a claim of service connection for 
diabetes mellitus from the Veteran, including between 
September 25, 1985 and May 3, 1989.  The Veteran does not 
contend otherwise.  Thus, an earlier effective date is not 
warranted under 38 C.F.R. § 3.816(c)(1).

Likewise, the Veteran did not submit a claim for diabetes 
mellitus between May 3, 1989 and May 8, 2001, the effective 
date for the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides.  See Liesegang.  He does not contend otherwise.  
Thus, an earlier effective date is not warranted under 38 
C.F.R. § 3.816(c)(2).

Finally, the Veteran did not submit a claim of entitlement to 
service connection for diabetes mellitus within one year of 
his separation from service.  Again, he does not contend 
otherwise.  Thus, 38 C.F.R. § 3.816(c)(3) is inapplicable.

Because these requirements have not been met, 38 C.F.R. § 
3.816 provides that the effective date of the award of 
service connection for diabetes must be determined in 
accordance with §§ 3.114 and 3.400.  Therefore, the Veteran's 
argument that the effective date of service connection for 
his diabetes mellitus should be set at a date prior to his 
diagnosis is without legal merit.

38 C.F.R. § 3.114 pertains to effective dates based on 
liberalizing legislation.  Here, the effective date of the 
regulation which added diabetes mellitus as a disease 
presumptively due to in-service exposure to herbicides is May 
8, 2001.  As discussed above, in order for the Veteran to be 
eligible for a retroactive payment, the evidence must show 
that the Veteran met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  In this regard 
the Board notes the Veteran's assertion that he experienced 
symptoms of diabetes mellitus prior to his September 2004 
diagnosis.  However, the Board's review of the medical 
evidence of record at that time clearly discloses that 
diabetes was consistently characterized as being of new onset 
at that time.  For example, in a VA examination conducted in 
February 2005, the diabetes was specifically described twice 
as being of "new onset."  Similarly, clinical records dated 
in September 2004 also repeatedly describe the disability as 
being of "new onset."  There are no earlier records 
suggestive of diabetes.  Certainly, the Veteran is competent 
to describe his symptoms, and his testimony in that regard is 
entitled to some probative weight.  Ultimately, however, the 
Board places more weight on the clinical findings of 
competent health care providers, who consistently described 
his disability as being of new onset in September 2004.  
Given their findings, the greater weight of evidence is 
against finding that the disability existed and was 
manifested to a compensable degree on May 8, 2001, which is 
the date of the liberalizing law.

The Board has also considered the argument of the Veteran's 
accredited representative, who asserts that the severity of 
his condition in September 2004 suggests that the disorder 
had been present for some time.  However, the Board notes 
that the representative is not shown to possess medical 
expertise so as to be competent to interpret the results of 
laboratory findings and physical examination for the purpose 
of determining the duration of his diabetes.  Consequently, 
the Board finds the representative's argument to be much less 
probative than the specific findings of the health care 
providers that his diabetes was of new onset.

Furthermore, the Board has considered the representative's 
request that a medical opinion be obtained to clarify the 
precise date of onset of his diabetes.  However, the Board 
finds that any opinion attempting to clarify whether or not 
diabetes existed and was manifest to a compensable degree on 
May 8, 2001, would clearly be far too speculative to be of 
probative value, particularly in light of the numerous 
contemporaneous clinical findings discussed above, which 
identify the disease as being of new onset in September 2004.  
Accordingly, the Board finds that a medical opinion is not 
necessary to decide the Veteran's earlier effective claim.

As the Veteran did not have diabetes mellitus on the 
effective date of the liberalizing law, retroactive payment 
under 38 C.F.R. § 3.114 is not available.  See 38 U.S.C.A. § 
5110(g).  Here, as discussed, the preponderance of the 
credible and competent evidence of record is against finding 
that symptoms nor manifestations of diabetes mellitus to a 
degree of 10 percent in May 2001, the time of the 
liberalizing law which provided presumptive service 
connection for diabetes mellitus.

As such, the effective date of the grant of service 
connection for diabetes mellitus must be determined pursuant 
to 38 C.F.R. § 3.400(b)(2).  See 38 U.S.C.A. § 5110.  That 
regulation states that the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  

In this case, the pertinent and undisputed facts are that the 
Veteran submitted a claim of entitlement to service 
connection for diabetes mellitus which was received by VA on 
September 30, 2004.  Review of the record reveals that no 
claim for service connection was received until that date, 
and there are no prior documents that can be construed as a 
claim, informal claim or intent to file a claim of 
entitlement to service connection for diabetes mellitus.  In 
that regard, the Board acknowledges that a document styled as 
an informal claim was received by the Veterans Services 
Center at the Detroit RO on September 17, 2004.  However this 
"informal claim" did not identify the benefit sought.  See 
38 C.F.R. § 3.155(a).  As such, this communication may not 
serve as the basis for an earlier effective date.  
Furthermore, as payment actually begins the month following 
the effective date of an award, moving the effective date in 
this case from September 30th to September 17th would not 
result in any additional benefit to the Veteran.  

In summary, under the law, the earliest effective date and 
the appropriate effective date in this case is September 30, 
2004, the date of receipt of the Veteran's claim for service 
connection.


ORDER

Entitlement to an effective date earlier than September 30, 
2004 for the grant of service connection for diabetes 
mellitus is denied.


REMAND

The Veteran seeks an evaluation in excess of 20 percent for 
his diabetes mellitus.  He was most recently afforded a VA 
examination in December 2006.  At that time, he reported, and 
the examiner confirmed, that he used oral medication for 
control.  However, a VA treatment record dated in February 
2007 discloses that the Veteran is now prescribed insulin.  
In a January 2007 statement, the Veteran related that he was 
also on a program of restricted diet and activities due to 
his diabetes.  This evidence suggests worsening of the 
disease since his last examination.  For this reason, a 
current examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain clinical records from the 
Saginaw VA Medical Center for the period 
from December 2006 to the present.

2.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected diabetes mellitus.  
All necessary testing should be carried 
out in conjunction with this examination, 
the results of which should be reported 
in detail.  Additionally, a complete 
history should be elicited from the 
Veteran.  The claims file and a copy of 
this remand should be provided to the 
examiner for review.  

Following examination, interview of the 
Veteran, and review of the claims file, 
the examiner should identify all current 
manifestations of the Veteran's diabetes 
mellitus.  The examiner should also 
discuss the history of this disability in 
terms of whether regulation of activities 
is required in order to control the 
disease.

A discussion of the complete rationale 
for all opinions expressed should be 
included in a written report.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

4.  Readjudicate the Veteran's claim, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


